Citation Nr: 1757464	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  12-16 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a compensable initial rating prior to July 23, 2012, and in excess of 10 percent thereafter for post-operative residuals of a herniated lumbar disc and lumbar spondylosis with intervertebral disc syndrome.  

2. Entitlement to an initial rating in excess of 10 percent prior to July 23, 2012, and in excess of 20 percent effective thereafter for radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1981 to January 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a subsequent September 2012 rating decision, the RO granted the Veteran an increased rating, to 10 percent effective July 23, 2012, for the lumbosacral spine disability.  A separate disability rating was also assigned for radiculopathy of the right lower extremity.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issues of entitlement to increased disability ratings remain in appellate status.  

In February 2013, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  Because that Veterans Law Judge is no longer with the Board, the Veteran was offered, and accepted, another hearing before a current Veterans Law Judge.  Such a hearing was conducted in December 2016, and a transcript of this hearing has also been associated with the claims file.

In May 2017 the Board remanded the Veteran's claim for further development.  It has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand for further development is again required in this case.

In May 2017 the Board remanded the Veteran's claim to afford him with a more contemporaneous medical examination of his lumbosacral spine.  The Board specifically noted that the examination must comply with a recent precedential decision of the United States Court of Appeals for Veterans Claims (Court) in which the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016). That final sentence of 38 C.F.R. § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.

The Veteran underwent a VA spine examination in June 2017; however, the examination report does not include all required range of motion testing.  The examiner noted that "joint testing per Correia v. McDonald July 5, 2016 No. 13-3238 requirements was performed as medically appropriate."  The examiner did not provide the results or findings from that testing.  Therefore, a new examination is required that complies with all required testing.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected lumbosacral spine disability.  The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's disability.

Range of motion of the lumbosacral spine should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination. If so, the examiner is asked to describe the additional loss, in degrees, if possible.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2. After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




